DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of claims 1-12, 21-28 in the reply filed on 06/02/2022 is acknowledged.
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
stress-reducing element (spring or elastic cover, para. [0022], [0025]) in claims 1-12, 21-28.
Unit operation (masking, deposition, etching, chemical-mechanical polishing, ion implantation, cleaning, para. [0035]) in claims 9-12, 23-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Elastic segment (elastic cover, para. [0025]) in claims 4-6, 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210005504 to Han.
Claim 1:   Han discloses a semiconductor wafer support device comprising: lift pins (210 [lift pin], Fig. 3-8) configured to contact a backside surface of a semiconductor wafer (20 [substrate], para. [0036]), at least one of the lift pins (210) comprising: a supporting pillar (210) configured to support the semiconductor wafer (20), the supporting pillar (210) comprising a first end (bottom) and a second end (top); and a stress-reducing element (220 [flexure]) connected either of the first end (bottom) or the second of the supporting pillar (210) to reduce contact stress between the lift pins and the semiconductor wafer, wherein the stress-reducing element comprises an elastic segment (220, para. [0077]).
Claim 8:   Han discloses wherein the semiconductor wafer support device comprises an electrostatic chuck (120 [chuck], Fig. 1-2, Han) comprising: a base (120) configured to support the semiconductor wafer (20); and holes (122 [pin holes]) in the base (120), wherein the lift pins (210) are located in the holes (122) and are configured to lift the semiconductor wafer off the base and lower the semiconductor wafer on to the base (para. [0028-0029]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1, 8 above, and further in view of US 20190131728 to Mardi.
Claim 2:   Han discloses wherein the elastic segment (220, Fig. 3-8, Han) comprises a spring (220, para. [0076]) configured to contact the first end of the supporting pillar (bottom of 210), wherein the second end of the supporting pillar (top of 210) contacts the backside surface of the semiconductor wafer (Fig. 1-2), wherein the spring (220) appears to be connected with the supporting pillar (para. [0044], where it is bonded or fastened to 210) and configured to absorb at least a portion of a contact stress between the lift pin and the semiconductor wafer (para. [0046]).
However Han does not explicitly disclose the spring integrally formed with the supporting pillar. 
Mardi discloses a spring (1515 [spring], Fig. 15) integrally formed with the pin (1500 [pusher pin]) for the purpose of achieving a unitary construction through suitable techniques disclosed (para. [0071]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the integral formation requirement as taught by Mardi with motivation to achieve a unitary construction through suitable techniques disclosed.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Mardi as applied to claim 2 above, and further in view of US 20030069557 to Driskell.
Claim 3:   The apparatus of Han in view of Mardi does not disclose wherein the spring has a lateral spring constant in a range of 7-8 x 103 kg/mm2 and a longitudinal spring constant in a range of 19- 21x 103 kg/mm2. 
However a spring constant of a spring component may be varied along the longitudinal dimension or lateral dimension of the spring component for the purpose of allowing the force exerted by the spring component to be a function of the spring constant (para. [0053]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the variation of lateral and longitudinal spring constant as taught by Driskell with motivation to allow the force exerted by the spring component to be a function of the spring constant.
Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150314424 to Kumakura.
Claim 1:   Kumakura discloses a semiconductor wafer support device comprising: lift pins (5 [lift pins], Fig. 1-2) configured to contact a backside surface of a semiconductor wafer (2 [film-like member]), at least one of the lift pins (5) comprising: a supporting pillar (5) configured to support the semiconductor wafer (2), the supporting pillar (5) comprising a first end (bottom) and a second end (top); and a stress-reducing element (10 [pad]) connected either of the first end or the second (top) of the supporting pillar (5) to reduce contact stress between the lift pins (5) and the semiconductor wafer (2, para. [0021] by way of being elastic), wherein the stress-reducing element comprises an elastic segment (10).
Claim 4:   Kumakura discloses wherein the elastic segment (10, Fig. 2, Kumakura) comprises an elastic cover (10) covering the second end of the supporting pillar (top of 5). Regarding “wherein the elastic cover absorbs at least a portion of the contact stress between the lift pin and the semiconductor wafer,” 10 necessarily absorb a portion of contact by virtue of its elastic material (para. [0021]). 
Claim 5:   Kumakura discloses wherein the elastic cover segment (10, Fig. 2, Kumakura) varies in elastic modulus in a direction perpendicular to a major axis of the lift pins (see Fig. 2 where if a perpendicular line is drawn where 10 meets 9, the elastic modulus at least varies across that line due to thickness changes).
Claim(s) 6, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura as applied to claims 1, 4, 5 above, and further in view of US 20050053890 to Takata.
Claim 6, 21:   Kumakura does not disclose (claim 6) wherein the elastic cover comprises a porous material; (claim 21) where an elastic modulus of the elastic segment may be in a range of 50-140 GPa.
However Takata teaches (claim 6) that a component maybe have a porous structure for the purpose of controlling the elastic modulus and/or thermal properties (para. [0033]); (claim 21) where an elastic modulus of the component may be in a range of 50-140 GPa (see para. [0031] where 0.2-120 GPa overlaps the claimed range) for the purpose of being difficult to be deformed or be crushed by a load (para. [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement and modulus requirement taught by Takata with motivation to control the elastic modulus and/or thermal properties and/or be difficult to be deformed or be crushed by a load.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura as applied to claims 1, 4, 5 above, and further in view of US 20020121312 to Lubomirsky. 
Claim 7:   Kumakura does not disclose wherein the stress- reducing element integrally formed with the supporting pillar comprises the second end of the supporting pillar having an oblate spheroid shape, wherein a radius of curvature of the stress reducing stress-reducing element may be in a range of 1-5 times a radius of the supporting pillar.
Lubomirsky discloses a component formed with a supporting pillar (122 of 110 [lift pin], Fig. 6) comprises the second end of the supporting pillar (top of 110) spherical shape or may have other shapes including parabolic or other curved shapes for the purpose of reducing possible damage to the alignment surface (116, para. [0034]).  It is noted that Lubomirsky is teaching optimization of the curvature of the top of the lift pin which reads on the claim limitations. 
Additionally, the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A). Also, the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  MPEP 2144.04 III (B). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape of the top of the lift pin as taught by Lubomirsky with motivation to reduce possible damage to the alignment surface.
Claim(s) 9-12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210005504 to Han in view of US 20130230370 to Hoey.
Claim 9:   Han discloses semiconductor wafer processing system comprising:
a robot arm (not illustrated, but disclosed para. [0034]), a semiconductor processing unit operation (para. [0026]) comprising a semiconductor wafer support device (120/200), a semiconductor wafer support device (120/200) comprising: lift pins (210 [lift pin], Fig. 3-8) configured to contact a backside surface of a semiconductor wafer (20 [substrate], para. [0036]), at least one of the lift pins (210) comprising: a supporting pillar (210) configured to support the semiconductor wafer (20), the supporting pillar (210) comprising a first end (bottom) and a second end (top); and a stress-reducing element (220 [flexure]) connected either of the first end (bottom) or the second of the supporting pillar (210) to reduce contact stress between the lift pins and the semiconductor wafer, wherein the stress-reducing element comprises an elastic segment (220, para. [0077]).
 However Han does not disclose an articulated robot arm having a first end and a second end; a transfer blade located at the first end of the articulated robot arm. 
Hoey discloses the robot arm is an articulated robot arm (“articulated robot arm “, Fig. 18A-18C) having a first end (1860 [third arm section]) and a second end (1815/1840 (first arm section); a transfer blade (blade at end of 1860) located at the first end of the articulated robot arm (see para. [0076]) for the purpose of simplifying robotic and service of the equipment (para. [0009]) and to service chambers from the back or from of the processing chambers (para. [0009]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the details of the robot arm as taught by Hoey with motivation to simplify robotic and service of the equipment and to service chambers from the back or from of the processing chambers.
Claim 10: The apparatus of Han in view of Hoey discloses wherein the at least one stress reduction feature elastic segment comprises: wherein the elastic segment (220, Fig. 3-8, Han) comprises a spring (220, para. [0076]) configured to contact the first end of the supporting pillar (bottom of 210), wherein the second end of the supporting pillar (top of 210) contacts the backside surface of the semiconductor wafer (Fig. 1-2), wherein the spring (220) appears to be connected with the supporting pillar (para. [0044], where it is bonded or fastened to 210) and configured to absorb at least a portion of a contact stress between the lift pin and the semiconductor wafer (para. [0046]); or an elastic cover covering the second end of the supporting pillar, wherein the elastic cover absorbs at least a portion of the contact stress between the lift pin and the semiconductor wafer; or the first end of the supporting pillar having an oblate spheroid shape; or a combination thereof.
Claim 11: The apparatus of Han in view of Hoey discloses wherein the articulated robot arm (“articulated robot arm “, Fig. 18A-18C, Hoey) is configured to rotate and translate (abstract, Hoey).
Claim 12: The apparatus of Han in view of Hoey discloses wherein the semiconductor wafer processing system comprises a cluster tool (para. [0060-0061] where many kinds of tools are disclosed).
Claims 13 – 20: (Cancelled).
Claim 22: The apparatus of Han in view of Hoey discloses wherein the semiconductor wafer support device (120/200, Fig. 1-2, Han) is an electrostatic chuck (120).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210005504 to Han.
Claim 23:   Han discloses semiconductor wafer support system comprising: a first electrostatic chuck (120/200, Fig. 1-2) comprising: a first set of lift pins (210) configured to contact a backside surface of a semiconductor wafer (20(20 [substrate], para. [0036]), at least one of the lift pins (210) comprising: a supporting pillar (210) configured to support the semiconductor wafer (20), the supporting pillar (210) comprising a first end (bottom) and a second end (top); and a stress-reducing element (220 [flexure]) connected either of the first end (bottom) or the second of the supporting pillar (210) to reduce contact stress between the lift pins and the semiconductor wafer, wherein the stress-reducing element comprises an elastic segment (220, para. [0077]); a first base (120 [chuck]) configured to support the semiconductor wafer (20); and at least one hole (122 [pin holes]) in the first base (120), wherein the at least one lift pin (210) of the first set of lift pins (210) is located in the at least one hole (122) in the first base (120) and is configured to lift the semiconductor wafer off the first base and lower the semiconductor wafer onto the first base (para. [0036]).
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura as applied to claim 23 above, and further in view of in view of US 20130230370 to Hoey.
Claim 24:   Han does not disclose further comprising: an articulated robot arm having a first end and a second end; a transfer blade located at the first end of the articulated robot arm; and a front opening unified pod (FOUP), wherein the at least one lift pin of the first set of lift pins is configured to lift the semiconductor wafer off the first base and lower the semiconductor wafer onto the transfer blade, and wherein the articulated robot arm is configured to transfer the semiconductor wafer to the FOUP and to transfer the semiconductor wafer from the FOUP onto top surfaces of the at least one lift pin of the first set of lift pins. Yet Han discloses transferring the wafer using the lift pins into and out of the chamber (para. [0029-0030]) and a robot arm (not illustrated, but disclosed para. [0034]).
Hoey discloses the robot arm is an articulated robot arm (“articulated robot arm “, Fig. 18A-18C) having a first end (1860 [third arm section]) and a second end (1815/1840 (first arm section); a transfer blade (blade at end of 1860) located at the first end of the articulated robot arm (see para. [0076]) and a front opening unified pod (FOUP) (not shown but disclosed as [FOUP], para. [0041]), wherein the at least one lift pin (lift pin, para. [0047]) of the first set of lift pins is configured to lift the semiconductor wafer (42 [wafer]) off the first base (inside 31) and lower the semiconductor wafer onto the transfer blade (blade of 41 [arm]), and wherein the articulated robot arm (41) is configured to transfer the semiconductor wafer to the FOUP and to transfer the semiconductor wafer from the FOUP onto top surfaces of the at least one lift pin of the first set of lift pins (see para. [0047]); for the purpose of simplifying robotic and service of the equipment (para. [0009]) and to service chambers from the back or from of the processing chambers (para. [0009]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the details of the robot arm, FOUP, chambers, as taught by Hoey with motivation to simplify robotic and service of the equipment and to service chambers from the back or from of the processing chambers.
Regarding (claims 25 and 26), it is noted that the limitations are noted as a duplication of parts of claim 23 and 24 as taught by Han and Hoey; the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 23 above, and further in view of US 20190131728 to Mardi.
Claim 27:   Han discloses wherein the elastic segment (220, Fig. 3-8, Han) comprises a spring (220, para. [0076]) configured to contact the first end of the supporting pillar (bottom of 210), wherein the second end of the supporting pillar (top of 210) contacts the backside surface of the semiconductor wafer (Fig. 1-2), wherein the spring (220) appears to be connected with the supporting pillar (para. [0044], where it is bonded or fastened to 210) and configured to absorb at least a portion of a contact stress between the lift pin and the semiconductor wafer (para. [0046]).
However Han does not explicitly disclose the spring integrally formed with the supporting pillar. 
Mardi discloses a spring (1515 [spring], Fig. 15) integrally formed with the pin (1500 [pusher pin]) for the purpose of achieving a unitary construction through suitable techniques disclosed (para. [0071]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the integral formation requirement as taught by Mardi with motivation to achieve a unitary construction through suitable techniques disclosed.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 23 above, and further in view of US 20150314424 to Kumakura.
Claim 28:   Han does not disclose wherein the first stress-reducing element comprises: an elastic cover covering the second end of the first supporting pillar, wherein the elastic cover absorbs at least a portion of the contact stress between the at least one lift pin of the first set of lift pins and the semiconductor wafer.
Kumakura discloses wherein the elastic segment (10, Fig. 2, Kumakura) comprises an elastic cover (10) covering the second end of the supporting pillar (top of 5). Regarding “wherein the elastic cover absorbs at least a portion of the contact stress between the lift pin and the semiconductor wafer,” 10 necessarily absorbs a portion of contact by virtue of its elastic material (para. [0021]), for the purpose of avoiding damage to the wafer (para. [0021]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover taught by Kumakura with motivation to avoid damage to the wafer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718